Citation Nr: 1523856	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability from September 1, 1994 to April 17, 2012.

2.  Entitlement to a higher rating for a right shoulder disability for the period beginning April 17, 2012, to include entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.

3.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability from September 1, 1994 to September 26, 1996, and in excess of 60 percent from September 26, 1996, to September 26, 2003.

4.  Entitlement to an evaluation in excess of 60 percent for a lumbar spine disability from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996 and June 1997 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 1997 decision awarded service connection for a right shoulder disability and assigned a 10 percent evaluation for that disability effective September 1, 1994-the date after his discharge from military service.  By a June 2013 decision, the right shoulder disability was increased to 20 percent disabling, effective March 22, 2013.  

The June 1997 rating decision additionally increased the Veteran's lumbar spine disability evaluation to 20 percent disabling, effective September 26, 1996.  This decision stems from an original award of service connection for a lumbar spine disability, rated at 10 percent disabling effective September 1, 1994, in the January 1996 rating decision, from which the Veteran disputed the assigned evaluation.  By an April 1998 rating decision, the Veteran's lumbar spine disability was increased to 60 percent disabling, effective September 26, 1996.  The Veteran has disputed his assigned disability evaluation for his lumbar spine disability since discharge from service.  

The Board has re-characterized the issues on appeal in order to comport with the above-mentioned awards, as well as the evidence of record.  Because the Board will address the rating for the right shoulder until April 17, 2012, when the Veteran underwent surgery, and will remand the question of a higher rating since April 17, 2012, the issue has been bifurcated.  Likewise, because the Board will address the ratings for the lumbar spine disability until September 26, 2003, when rating criteria were changed, and remand the question of a higher rating since September 26, 2003, that issue has also been bifurcated.  The remand that follows the decision below addresses the ratings for the right shoulder from April 17, 2012, and for the lumbar spine from September 26, 2003.

The Veteran testified at a hearing before RO personnel in January 1998 and at Board hearings before the undersigned Veterans Law Judge in October 1999 and November 2003; transcripts of those hearings are associated with the claims file.  

This case has been before the Board several times, and the Board has remanded this case for additional development in January 2000, September 2003, May 2004, and finally in May 2007.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability more closely approximates a limitation of motion to the shoulder level as of December 27, 2000.

2.  For the period of December 27, 2000 to April 17, 2012, the Veteran's right shoulder disability does not demonstrate any of the following:  ankylosis, movement of his scapula and humerus as one, limitation of motion midway between the side and shoulder level or to 25 degrees or less, malunion of the humerus with a marked deformity, recurrent dislocation/subluxation, fibrous union of the humerus, nonunion of his right humerus/false fail joint, or loss of head of the humerus/flail shoulder.

3.  For the period prior to December 27, 2000, the Veteran's right shoulder disability did not demonstrate any of the above symptomatology; dislocation of his right clavicle or scapula; nonunion of his right clavicle or scapula with loose movement; or, limitation of motion that more closely approximates to shoulder level.

4.  For the period of September 1, 1994 to September 26, 1996, the Veteran's lumbar spine disability more closely approximated moderate limitation of motion or moderate intervertebral disc syndrome, recurring attacks. 

5.  Throughout the claim period to September 26, 2003, the Veteran's lumbar spine and dorsal spine segments did not demonstrate any evidence of ankylosis.  For this period, there was no listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint spaces, or abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right shoulder disability prior to December 27, 2000, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic Codes 5200-03 (1994-2014).

2.  The criteria for a 20 percent evaluation, but no higher, for the Veteran's right shoulder disability, for the period from December 27, 2000 to April 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic Codes 5200-03 (1994-2014).

3.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's lumbar spine disability, for the period from September 1, 1994 to September 26, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5285-95 (1994-2002).

4.  The criteria for a rating in excess of 60 percent for the Veteran's lumbar spine disability, for the period from September 26, 1996 to September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5285-95 (1994-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's rating claims for his right shoulder and lumbar spine disabilities arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Notwithstanding that fact, the Veteran was sent a letter in June 2007 that provided information as to what evidence was required to substantiate the claims for increased ratings for his lumbar spine and right shoulder disabilities and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed as to the issues decided herein.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at January 1998, October 1999 and November 2003 hearings.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims herein decided.  Examinations were also conducted during the periods addressed herein that provided findings sufficient to rate the right shoulder disability until April 17, 2012, and the lumbar spine disability until September 26, 2003.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Evaluation of Right Shoulder Disability until April 17, 2012

The Veteran has been evaluated from September 1, 1994 to March 22, 2013 as 10 percent disabling under Diagnostic Code 5203.  Beginning March 22, 2013-the date of his most recent VA examination of his right shoulder disability-the Veteran's right shoulder disability was increased to 20 percent disabling, under Diagnostic Code 5201.  

The Board notes that the Rating Schedule for the Shoulder and Arm has not undergone any changes throughout the claim period.

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1994-2014).

Diagnostic Code 5201 provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1994-2014).  

Other alternatively applicable Diagnostic Codes include Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (1994-2014).  

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (1994-2014).

Turning to the evidence of record, the Veteran's November 1993 separation examination of the right shoulder was normal; the Veteran denied any painful or "trick" shoulder or elbow complains on his separation report of medical history.

However, prior to discharge from service, the Veteran underwent a May 1994 examination of his right shoulder disability.  At that time, it was noted that the Veteran's right shoulder disability stemmed from a parachute injury in 1990.  He complained of pain at or below the posterior head of the right deltoid, with radiating discomfort into the right arm and triceps area and along the right forearm; the pain was prompted by activity employing the rear deltoid, such as overhead work; pushing or pulling activity; or, sleeping on the right side.  X-rays were normal, but a Magnetic Resonating Imaging (MRI) scan showed right shoulder subacromial impingement.  

On examination, the Veteran's right shoulder revealed no obvious deformity.  His right shoulder girdle muscles were well developed.  There was tenderness on palpitation localized at the posterior aspect of the glenohumeral join in the "soft spot."  The apprehension test was positive with adduction/internal rotation as well as with abduction/external rotation.  The impingement test was positive.  He demonstrated full active range of motion in the shoulder joint.  Strength of shoulder muscles, arm, forearm and hands were 5 out of 5 (normal).  The sensory testing revealed decreased sensation in pin prick and light touch at the lateral aspect of the right arm and lateral elbow.  The examiner concluded that the right shoulder examination was "strongly suggestive of labral lesion and secondary impingement and subluxation."  

After discharge from service, in a December 1994 VA initial physical examination, the Veteran's extremities were noted as being normal or within limits.  

In a May 1995 private treatment record, the Veteran reported having right shoulder pain complaints since injury in service.  He further reported having continued right shoulder pain, particularly when lifting weights, and that he was receiving right shoulder injections that helped for 4-5 weeks before his pain would return.

On examination, the Veteran was noted as being right-hand dominant with pain in the posterior lateral aspect of his right shoulder.  He had full active forward elevation and full active abduction of his right shoulder.  He was "very tender to palpitation over the biceps tendon anteriorly but has a neg[ative] speeds test and neg[ative] supraspinous stress test."  He had good external rotation and strength during rotation of his shoulder.  "Further examination of his [shoulder] show[ed] that he [was] very tender to palpitation over the posterior aspect of his [shoulder] deep to the rear head of the deltoid over his infraspinatus and terres minor tendons as they insert into his posterior aspect of his [shoulder]."    There was no "apparent subluxation either anterior, inferior or posterior with stress testing of his" shoulder and he had a negative "Neer relocation test at 60, 90 and 120" degrees.  External rotation in abduction, however, caused crepitence which was not localized to the posterior glenohumeral joint or anterior glenohumeral joint.  "Loading of his labrum does not cause a palpable pop or any pain in the" shoulder.  No x-rays were obtained at that time.  He was diagnosed with biceps tendonitis and terres minor/infraspinatus strain of the right shoulder.  The private examiner noted a lot of musculature in the shoulder girdle and doubted that he lacked strength in his right shoulder.  The examiner additionally noted that the best course of action was to attempt physical therapy in order to decrease shoulder pain, although elimination of pain was probably not possible with the probable scarring he had.  

The Veteran underwent a VA general medical examination in October 1995; he reported at that time that his right shoulder "hurts with lateral movements or lifting."  The Veteran was noted as being right-handed on examination.  On examination, the range of motion of his shoulders was normal.  He had mild discomfort on lateral elevation against pressure or backward movements against pressure.  X-rays obtained at that time showed no significant pathological findings.  The Veteran was diagnosed with arthralgia of the right shoulder following a parachute injury during service.

In September 1996, the Veteran again sought private treatment for his right shoulder.  He reported at that time that he continued to have right shoulder pain which was "almost constant" with certain activities "including trying to shift his car[']s transmission with his right hand or reaching up" increased his pain.  "Pain can sometimes be nauseating when it's that severe.  Working overhead and reaching makes it much worse."  X-rays obtained at that time noted that the AC and glenohumeral joints were normal; subacromial space was good with slight anterior beeking of the acromion consistent with possible impingement.

On examination the Veteran had a positive apprehension sign.  He had posterior capsular pain and tenderness.  He was "well muscular" and there was no evidence of any subluxation at that time.  He was "moderately stiff [and] unable to fully abduct and externally rotate partially because of guarding and partially because of stiffness.  There appears to be some crepitence with the [shoulder] with external rotation, abduction."  The examiner believed that the Veteran mostly probably had a labral lesion as well as impingement; his experience noted that MRI's were not sensitive enough to pick up labral lesions.  He also indicated his belief that the Veteran's signs and symptoms were "significant."  He "recommended that [the Veteran] not do overhead work and avoid position of full abduction and external rotation."  He also recommended arthroscopic surgery, and without such he expected that the Veteran's "symptoms will continue and may gradually worsen over several" years.

The Veteran underwent another VA examination of his right shoulder disability in April 1997.  The Veteran reported continued pain since his in-service injury, particularly when making certain movements like reaching backwards into the back seat of his car to get something.  "Overhead movements don't hurt that much but specific movements cause pain."  X-rays obtained at that time indicated a normal glenohumeral joint on AP and lateral views; there was no significant bony abnormality of the shoulder girdle shown at that time.  On examination, there was no objective evidence of a deformity, swelling, or atrophy.  There was some crepitus.  He had forward elevation to 160 degrees, abduction to 150 degrees, normal internal rotation, and external rotation to 90 degrees.  He had pain with all of ranges of motion.  He was diagnosed with "right shoulder injury with residuals."  The examiner declined to make a Deluca "memo" at that time as "it would be pure speculation."  

In his July 1997 notice of disagreement, the Veteran stated that he has sought treatment for shoulder pain, and restricted movement and capacity for over 10 years.  He disagreed that his "reduction of capacity" was only 10 percent disabling.  

In his January 1998 RO hearing, the Veteran specifically argued that his private treatment records demonstrated entitlement to a 20 percent disability rating under Diagnostic Code 5201 because his private doctor recommended limited movements at shoulder level.  He further stated that weakened muscles and movements of his shoulder were 

impairing [his] ability to execute the movements, the natural movements of the arm."  He also stated that "when [he] lift[s] and move[s] and articulate[s] [his] body in certain angles in pushing and pressing like washing a car is incredibly painful because it's different articulation, raking the yard it's very difficult, shifting a car a transmission is quite difficult reaching the back seat.

He also reported flare-ups for 3 to 4 days after activities which increased his pain.  He stated that he was unemployed, but that his ability to work was impaired in picking up and moving things as a result of his right shoulder disability.  

In a September 1999 MRI scan, the Veteran's right shoulder was shown to have degenerative disease without any convincing evidence of a right rotator cuff tear, although tendinopathy was present which possibly indicated a small partial tear.  

The Veteran complained of right shoulder pain in an October 1999 VA treatment record; he was diagnosed with shoulder pain at that time and given a prescription for Percocet.  

In his October 1999 Board hearing, the Veteran specifically argues for a retroactive 40 percent disability rating for his right shoulder disability.  He again makes many of the same arguments with regards to the private examiner's records as noted above.  The Veteran reported many of the same limitations in his daily activities as noted above, including drying himself off with a towel causing him difficulty and increased pain in his right shoulder.  

In a July 2000 VA treatment record, the Veteran reported right shoulder pain, although he was not specifically treated for that condition at that time.  In a September 2000 VA treatment record, the Veteran detailed an in-service injury history at that time.  He reported degenerative disease in his right shoulder with tendinopathy.  On examination, the VA doctor noted that the Veteran's right shoulder lacked 15-20 degrees of abduction compared to his left shoulder.  He had decreased grip strength and a parade rest right just past pocket, almost to midline.  The doctor diagnosed the Veteran with an "old shoulder contusion, but could have a minor rotator cuff tear?? with mild frozen shoulder."

In an October 2000 private examination with Dr. J.C.J., the Veteran was shown to have more posterior right shoulder pain, which was constant and present all the time.  He continued to report worsening pain with any sort of activity involving his shoulder; he described the pain as in the posterior aspect rather than focal without any neck pain or any radiating symptoms into his right upper extremity.  It was noted that external rotation and abduction give him the most difficulty.  

On examination, the Veteran had point tenderness in the posterior aspect of the glenohumeral joint; he had 180 degrees of forward elevation.  He externally rotated to approximately 40 degrees; he also had symmetric 90 degrees of external rotation with his arm abducted to 90 degrees with associated pain.  He had limited internal rotation extension approximately 5 spinous levels difference from right to left.  No x-rays were obtained at that time.  He was diagnosed with right posterior shoulder pain and probably myofascial related to the posterior deltoid and posterior rotator cuff.  Dr. J.C.J. indicated that the Veteran's chronic right posterior shoulder pain was present all the time and was limiting his activities of daily living.  

The Veteran underwent another VA examination of his right shoulder on December 27, 2000.  The Veteran reported that Dr. J.C.J. told him to restrict external movement of his shoulder and that such restriction makes it "extremely difficult for him to do in any kind of a job setting."  He was prescribed Percocet for his shoulder pain, but had to discontinue any type of pain medications secondary to liver problems.  The Veteran continued to report being unable to do activities such as drying his back with a towel after showering, vacuuming, opening a door, or any activity that involves a rotational component of his shoulder.  He also had difficulty sleeping secondary to right shoulder pain.  He reported pain, weakness, stiffness, swelling, inflammation, instability, fatigue, and a lack of endurance associated with his right shoulder disability.  He has 9 to 10 out of 10 pain, and it flares to 10 anytime he performs the activities mentioned above.  He used ice and tries to hold his arm and shoulder still during a flare-up.  He denied any constitutional symptoms, such as anemia, weight loss or fever, and he had not had any surgical intervention at that time.  

On examination, the Veteran was noted as right-handed.  His right shoulder had tenderness over the posterior glenohumeral joint.  He had decreased range of motion in all areas, "most notably painful in abduction and clinically, there is obvious mild to moderate atrophy of the posterior deltoid, likely developing capsulitis due to this use."  He had decreased strength initially at 4/5 with breakaway pain that was decreased to 3-4/5 with repetitive motion.  The Veteran reported that he was "somewhat bad" that day.  The examiner noted that he did not observe any incoordination of movements of the right upper extremity on examination.  The Veteran had the following ranges of motion: flexion to 120 degrees; abduction to 100 degrees; and, external and internal rotation to 60 degrees.  The examiner noted that the Veteran's limitation was primarily due to stiffness secondary to pain and he experienced pain prior to range-of-motion testing but the pain increased at approximately 90 degrees during flexion, 80 degrees during abduction, and at 40 and 45 degrees, respectively, for external and internal rotation.  The Veteran was able to push his himself to the above-reported ranges of motion; he demonstrated good effort.  

The examiner noted that the Veteran would be limited in his daily activities with respect to his right shoulder in carrying and in any activity involving rotation of his shoulder joint.  The Veteran was diagnosed with status post right shoulder injury with residuals of decreased range of motion and pain.  The examiner concluded that the Veteran had a decreased range of motion with atrophy and that repetition decreased his strength and that continued repetitive use would result in further decreased strength.  

The Veteran had treatment with VA respecting his right shoulder in September 2001, at which time he was shown to have right shoulder pain; he reported having "had 6-7 shots in [right] shoulder over 6 [month] period then shoulder just stopped moving."  On examination, the Veteran was nontender at his AC joint, although he was tender at greater tuberosity.  "Pain mainly in posterior shoulder with forward flexion and cross arm adduction."

In November 2001, the Veteran also had treatment with VA for his right shoulder.  He reported continued right shoulder pain, stiffness, and that it "pops a lot."  His right shoulder had 95 degrees of abduction and 85 degrees of forward flexion on examination; there was positive evidence of impingement as well.  He was tender locally in his teres minor on the right side.  

At his November 2003 Board hearing, the Veteran again made many arguments with regards to perceived factual errors and his belief that the agency of original jurisdiction (AOJ) was using the incorrect Diagnostic Code to evaluate his right shoulder.  The Veteran also reported continued right shoulder pain and trouble sleeping because of his right shoulder.  He also stated that he had "20 degrees of loss of range of motion" and indicated in the hearing that he could only place his hand on the table without pain.  He also reported his right shoulder was "real stiff" in the morning.  He also reported numbness in his right hand, though he related that such numbness was due to his using a cane for his service-connected lumbar spine.  Overall, the Veteran continued to document significant limitations in his activities of daily living due to his right shoulder disability, consistent with those reported above.  

In a May 2003 VA MRI, the Veteran was shown to have infraspinatus tendinosis or a partial tear and humeral head subchondral cysts of his right shoulder.  The Board has also reviewed subsequent VA treatment records, which continue to demonstrate ongoing complaints of chronic right shoulder pain.  

In a March 2004 letter, the Veteran's caretaker L.S., PA, indicated that the Veteran's right shoulder pain and weakness is exacerbated by his use of a cane for his lumbar spine disability; he was limited in his ability to lift anything and to hold his grandson.

The Board has also reviewed the Veteran's Social Security records, which consist mostly of duplicates of the above noted VA treatment records.  He underwent an examination with Social Security Administration (SSA) officials in September 2004.  During that examination, with respect to his right shoulder, the Veteran indicated that prior to discharge from service he began to notice locking of his right shoulder when he lifted or performed certain activities.  In 1995, he was prescribed physical therapy which worsened his symptoms.  The Veteran's history is similar to that described above.  At that time, he reported having a "constant nagging discomfort in the posterior right shoulder, like a nail being driven into one spot."  He indicated that using a cane worsened his shoulder discomfort; reaching overhead, even one time, increased his discomfort.  "Pushing off on the seat when he gets up from the chair causes the shoulder to pop and also increases the discomfort," as did other certain movements; he was unable to lie on his shoulder.  He used ice daily, which seemed to help.  

On examination, the Veteran's right shoulder was tender to palpitation in one area posteriorly near the lateral border with the upper scapula.  He had right shoulder discomfort with all range-of-motion testing, which was as follows:  150 degrees of forward flexion; 80 degrees of external and internal rotation.  He had otherwise full range of motion in his right shoulder.  The SSA examiner diagnosed the Veteran with "[c]hronic right shoulder pain with prior [MRIs] showing impingement syndrome versus, by patient history, labrile tear and infraspinatus tear."

It appears that the Veteran moved to Germany in approximately 2005 or 2006 in an attempt to get an experimental lumbar spine surgery; in October 2008, VA attempted to coordinate a VA examination of the Veteran's lumbar spine and right shoulder disabilities.  The Veteran, however, failed to report to that examination while in Germany.

After returning to the United States, the Veteran subsequently failed to report to a scheduled September 2011 VA examination, showed up late for a January 2012 VA examination, and failed to report for the subsequently rescheduled February 2012 VA examination.  The AOJ, however, appears to have failed to properly notify the Veteran of those examinations, and he finally appeared at a March 2013 VA examination.   

During the March 2013 VA examination of his right shoulder, the Veteran reported having a right shoulder surgery on April 17, 2012; the examiner specifically lists evidence from a Dr. L.F.S., who appears to have performed that surgery.

Based on the foregoing evidence, the Board finds that a 20 percent disability evaluation for the right shoulder disability is warranted beginning December 27, 2000, at which time the Veteran's right shoulder disability more closely approximated a limitation of motion at the shoulder level, as noted by the restriction of abduction to 80 degrees and flexion to 90 degrees after his increase in pain was taken into account during that VA examination.  Such a limitation of motion to shoulder level is commensurate to a 20 percent evaluation under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

A higher evaluation after December 27, 2000 is not warranted under Diagnostic Code 5201 as the evidence does not disclose that he has limitation of motion of his right arm/shoulder to between midway and shoulder level, or 25 degrees or less from his side.  The evidence after that date routinely demonstrates disability tantamount to no worse than limitation to the shoulder level, such as noted in the November 2001 VA treatment record and September 2004 SSA examination.  A higher evaluation under Diagnostic Code 5201 after December 27, 2000 is not warranted based on the evidence of record.  See Id.

Likewise, the Board finds that a higher evaluation after December 27, 2000 is not warranted based on other potentially applicable Diagnostic Codes.  Specifically, the Board notes that 20 percent is the highest evaluation available under Diagnostic Code 5203; thus, the Board cannot apply that code after December 27, 2000, because the criteria also involve motion of the joint.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5203.

Likewise, as demonstrated by the evidence throughout the pertinent period since discharge from service, the Veteran's right shoulder has never had any type of ankylosis.  While the Board acknowledges that there is some evidence of record that indicates he had a "mild frozen right shoulder," that evidence does not appear to be consistent with ankylosis, as the Veteran was able to move his right shoulder throughout the period under consideration, as documented throughout the evidence of record.  There is likewise no evidence of record which indicates that the Veteran's right scapula and humerus moved as one, which is a requirement for evaluation under Diagnostic Code 5200.  

As the evidence does not demonstrate any right shoulder ankylosis throughout the appeal period, or any evidence of his scapula and humerus moving as one, the Board cannot find that Diagnostic Code 5200 is applicable in this case.  Accordingly, the Board finds that a higher evaluation cannot be awarded in this case under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Finally, a higher evaluation after December 27, 2000, until April 17, 2012, cannot be awarded under Diagnostic Code 5202 in this case, as the evidence does not demonstrate that there is any loss of head/flail shoulder, nonunion of his humerus/false flail joint, or fibrous union of his humerus throughout the period prior to April 17, 2012.  In short, the evidence of record does not disclose that the Veteran's right shoulder disability was manifested by a right humerus impairment at any time.  

Moreover, as denied by the Veteran in the March 2013 examination-and throughout evidence of record for the period prior to April 17, 2012-there is no evidence of any recurrent subluxation or dislocation of the shoulder.  

Finally, the evidence does not disclose that there is malunion of the Veteran's humerus with a marked deformity during the period prior to April 17, 2012; the evidence prior to that date clearly demonstrates that no deformity of the Veteran's right shoulder is shown.  

Accordingly, the Board cannot award a higher evaluation than 20 percent evaluation for the period of December 27, 2000 to April 16, 2012, in this case under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, for the period prior to December 27, 2000, the Board notes that it cannot apply any portions of Diagnostic Codes 5200 or 5202 for the same reasoning as articulated above; the evidence of record does not demonstrate any loss of head/flail shoulder; nonunion of his right humerus/false flail joint; recurrent subluxation/dislocation of his right shoulder; malunion of his right humerus with either moderate or marked deformity; or, ankylosis of the right shoulder, as those conditions are not demonstrated by the evidence of record.  

For the period prior to the December 27, 2000, the Veteran was rated under Diagnostic Code 5203.  In order to get a higher evaluation under that Diagnostic Code, the evidence must demonstrate dislocation of his right clavicle or scapula, or nonunion of his right clavicle or scapula with loose movement.  The Board notes that the evidence prior to December 27, 2000 does not demonstrate either of those things; as noted above and throughout the evidence of record, there is no evidence of any right clavicle or scapula impairment and certainly no evidence of a dislocated right clavicle or scapula.  Likewise, there is no evidence of nonunion of his right clavicle or scapula with loose movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Likewise, the Board finds that a higher evaluation under Diagnostic Code 5201 is not warranted for the period prior to December 27, 2000, as that was the first date on which the evidence demonstrated disability equating to limitation of motion to the shoulder level.  As noted in the separation examination and October 1995 VA examination, the Veteran's right shoulder was normal, as was his range of motion.  

While the Board acknowledges that the September 1996 private treatment record demonstrates that Dr. C.F. appeared to limit the Veteran's overhead work and told him to "avoid position of full abduction and external rotation," such is not evidence that the Veteran's right shoulder motion was limited to shoulder level; in fact, as demonstrated by the April 1997 VA examination, the Veteran's right shoulder range of motion well exceeded shoulder level in both flexion and abduction.  Likewise, the Veteran's July 2000 VA treatment record demonstrates only a lack of 15-20 degrees of flexion/abduction, which means that his flexion/abduction still far exceeded limitation to the shoulder level.  Moreover, the Veteran was shown to have 180 degrees of flexion on private examination in October 2000, although no abduction measurement was taken at that time.  

Based on the aforementioned evidence, while the Board appreciates the Veteran's lay statements of record that he felt he was significantly limited in his functional capacity by his right shoulder disability throughout the period prior to December 27, 2000, the evidence of record cannot be said to demonstrate a functional loss equating to limitation of motion that more closely approximates the shoulder level.  The evidence instead supports a finding that, while the Veteran's right shoulder did have some limitation of motion, such limitation exceeded the shoulder level.  In light of that finding, the Board must deny an evaluation under Diagnostic Code 5201 prior to December 27, 2000-which is again the first date on which it is ascertainable that the Veteran's right shoulder was limited to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

As to the Veteran's specific arguments that he should have been evaluated under Diagnostic Code 5201 instead of 5203 throughout the entire rating period, the Board finds that distinction is of no consequence in this case.  He was assigned a 10 percent evaluation for his right shoulder disability prior to December 27, 2000 and the Board has considered whether a higher evaluation under either of those codes was warranted, as discussed above.  

The Board notes that while the AOJ could have assigned a 10 percent evaluation under Diagnostic Code 5201-5003, for arthritis (of which there is x-ray evidence of record) and noncompensable limitation of motion, the AOJ instead chose Diagnostic Code 5203 instead.  While that may not have been the avenue that the Board would have chosen to rate the Veteran's right shoulder disability, the effect of that choice does not impact the evaluation of the Veteran's right shoulder disability or the Board's decision with respect to entitlement to an evaluation higher than 10 percent.  

Likewise, as to the Veteran's representative's arguments on appeal that a separate evaluation under Diagnostic Code 5203 and 5201 is for application in this case because the 5203 rating is protected, the Board finds that this argument is without merit.  Diagnostic Code 5203 specifically states that the Veteran's evaluation could be rated under Diagnostic Code 5203, or rated based on impairment of function of the contiguous joint-in this case, the Veteran's right shoulder.  Thus, the Rating Schedule contemplates that clavicle and scapula impairments would be alternatively evaluated as impairments of the shoulder joint; the Board has done such alternative evaluations above and finds that a higher evaluation for impairment of the shoulder would not warrant a higher evaluation until December 27, 2000, based on the evidence of record.  Moreover, given the Rating Schedule's specific notation to rate based on limitation of the shoulder joint in Diagnostic Code 5203, such a notation demonstrates that evaluation of the clavicle/scapula impairment (of which there is none, as noted above) and his shoulder joint in this case would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).

Respecting referral for an extraschedular consideration for the right shoulder disability for the period of evaluation from September 1, 1994 to April 17, 2012, the Board finds that the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of a service-connected right shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In summary, the Board awards a 20 percent evaluation for the Veteran's right shoulder disability beginning on December 27, 2000; however, an evaluation in excess of 10 percent for the period from September 1, 1994 to December 27, 2000, and in excess of 20 percent for the period of December 27, 2000 to April 17, 2012, is not warranted based on the evidence of record in this case.  See 38 C.F.R. § 4.7, 4.14, 4.71a, Diagnostic Codes 5200-03 (1994-2014).

In reaching the above conclusions, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

(The Board notes that in light of the March 2013 examiner's notation that the Veteran underwent right shoulder surgery on April 17, 2012, the Board has chosen to remand the question of a higher rating from April 17, 2012.  See Remand, infra.)  

Evaluation of Lumbar Spine Disability until September 26, 2003

The Veteran has been assigned a 10 percent evaluation for his lumbar spine disability from September 1, 1994 to September 26, 1996, and beginning September 26, 1996, he was awarded a 60 percent evaluation.  Both of those evaluations were assigned under Diagnostic Code 5293 for intervertebral disc syndrome.

The rating criteria for diseases and injuries of the spine have changed during the pendency of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2014). 

In light of the change in the Rating Schedule, particularly that associated neurological disabilities are evaluated separately, the Board notes on September 26, 2003, such separately evaluated disabilities must necessarily be combined under the Table I in 38 C.F.R. § 4.25 and compared to the assigned 60 percent evaluation on that date in order to ascertain whether evaluation under the old criteria or current criteria is more advantageous to the Veteran.  

As will be discussed further in the Remand section, in light of the need for a combined comparison under the current criteria, the Board will only address in this decision the period of time during which the old criteria were applicable.  

Until September 26, 2003, disabilities of the lumbosacral spine could be rated under the provisions of Diagnostic Code 5292, concerning limitation of motion, or, alternatively, under the provisions of Diagnostic Code 5295, concerning lumbosacral strain.  

Diagnostic Code 5292 provides that a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1994-2002).

The terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5295 provided a 10 percent rating for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (1994-2002).

Other potentially applicable diagnostic codes include Diagnostic Code 5286 provides a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  A 60 percent evaluation was warranted for ankylosis at a favorable angle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1994-2002).  

Ankylosis of solely the dorsal spine segment at an unfavorable angle warranted a 30 percent evaluation and warranted a 20 percent evaluation at a favorable angle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5288 (1994-2002).

Likewise, ankylosis of solely the lumbar spine segment at an unfavorable angle warranted a 50 percent evaluation and a 40 percent evaluation at a favorable angle.  See 38 C.F.R. § 4.71, Diagnostic Code 5289 (1994-2002).

The Board notes that Diagnostic Code 5291 for limitation of the dorsal spine segment can only warrant a maximum of a 10 percent evaluation, and therefore cannot be applicable in this case as a 10 percent evaluation has already been assigned throughout the entire period.  

Additionally, Diagnostic Codes 5287 and 5290 only pertain to the cervical spine segment, which is not service-connected in the Veteran's case, and is therefore not applicable in this case.  Likewise, the Veteran never suffered a fracture of his vertebrae and therefore, Diagnostic Code 5285 is not applicable in this case.  The Board will therefore no longer discuss those Diagnostic Codes in this decision, as they are not applicable.

In addition to the above noted Diagnostic Codes, prior to September 23, 2002, a 10 percent rating for lumbar disc disease was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was warranted for lumbar disc disease where there was moderate intervertebral disc syndrome, recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome, recurring attacks with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1994-2002).  

Under the current criteria in effect since September 23, 2002, for intervertebral disc syndrome, the highest evaluation is 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Given the ratings already awarded, beginning September 26, 1996, the Veteran has been awarded the highest available evaluation for intervertebral disc syndrome available under either the old Diagnostic Code 5293 or the new Diagnostic Code 5243, for evaluation of intervertebral disc syndrome.  

Consequently, after reviewing the available diagnostic codes applicable in this case, the Board notes that for the period of September 26, 1996 to September 26, 2003, the Veteran has been awarded the highest maximum schedular evaluation available.  

Specifically, the Veteran's had been rated as 60 percent disabling beginning September 26, 1996.  After that date, the only Diagnostic Codes that provided for an evaluation in excess of 60 percent were Diagnostic Codes 5285 and 5286.  As noted above, Diagnostic Code 5285 cannot be applied in this case as the Veteran's spine has never been fractured; as the Rating Schedule discusses, in such cases without a vertebra fracture, evaluation of the Veteran's spinal disability was appropriate under the other provided spine codes.  

Diagnostic Code 5286 also cannot be applied in this case as the Veteran's cervical spine segment has not been service connected; Diagnostic Code 5286 contemplates ankylosis of the whole spine-all three segments-cervical, lumbar, and dorsal.  Thus, as the Veteran is not service connected for his cervical spine, Diagnostic Code 5286 cannot be applied in this case.  

Accordingly, the Veteran has been assigned the highest evaluation possible under the remaining Diagnostic Codes which are potentially applicable to the Veteran's specific case and circumstances.  In light of this fact, the Board will no longer discuss the period of September 26, 1996 to September 26, 2003, as the Veteran's lumbar spine disability cannot be awarded a higher schedular evaluation based on the available rating criteria for that period.  

The Board will turn to the period of September 1, 1994 to September 26, 1996, as that is the period that the Veteran can be assigned a higher evaluation under the old criteria.  For that period, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 5293.  

Turning to the evidence of record, on his November 1993 separation examination, the Veteran was noted as having a scar on his mid-back secondary to spinal surgery; he was further noted as being on a P3 profile for low back pain.  In his report of medical history at that time, he reported recurrent back pain and arthritis; he also reported that "[m]otions which require use of lower back, bending, picking up items, running and stand[ing] for long periods of time-30 minutes or more.  This condition is a result of a lower back (L5/S1 disc) operation in 1983. . . . [Left] leg is numb, weak, stays cold."  The examiner noted that his lower back pain was as documented by the Veteran above.  

In May 1994, the Veteran underwent an examination of his lumbar spine disability prior to discharge from service.  At that time, the Veteran reported injuring his lumbar spine in 1983 and subsequently having a lumbar laminectomy during military service; 1992 imaging scans demonstrated mild degenerative changes without evidence of recurrent disc herniation or prolapsed disc, according to that report.  At that time, the Veteran's complaints included having a burning sensation developing into pain radiating from the lower left lumbar and down the lateral aspect of his left leg.  The pain and subsequent burning was manifested by activities requiring bending, prolonged standing (20-30 minutes), running, or walking a half-mile or more.  The recurrent pain prevented the Veteran from activities of labor and caused modifications of his lifestyle.  

On examination, the Veteran was shown to be well-developed and participated in aerobic forms of training 3 times a week to "stay in shape."  His gait was steady without a limp; his heel-toe walk was within normal limits.  He had 45 degrees of active flexion in the lumbosacral spine.  He was unable to touch his toes with his hands; the hands were approximately 20 inches from the floor.  The rotation and lateral bending were within normal limits; straight leg testing on left was positive at 60 degrees and produced pain in the lateral aspect of his left thigh and ankle.  The Veteran's patellar reflexes were +1 bilaterally and symmetrical; his Achilles reflexes were absent on the left side.  On motor examination, the Veteran had decreased strength of the gluteus muscle on the left of -4/5, 0/5 for his ankle evertors muscles, and 4/5 for EHL on the left.  Sensory testing revealed decreased and absent sensation to pin prick and light touch over the lateral aspect of the left calf, calf and ankle.  Babinski and clonus tests were negative.  He denied any bowel or bladder incontinence at that time.  The military physician concluded that the "physical examination revealed neurologic deficits of L5/S1 root left, secondary to degenerative spine and disc disease."

Following discharge from service, in a December 1994 VA initial physical examination, the Veteran's spine was noted as being normal or within limits.  

The Veteran sought private treatment for his right shoulder disability in May 1995; however, no mention of his lumbar spine disability was made at that time.  

The Veteran underwent a VA general medical examination in October 1995.  During that examination, the Veteran reported that he sustained a back injury in service and had surgery in 1983; the injury was in the L5/S1 region.  He reported that "long sitting or standing tends to cause him to have back ache and have pains radiating down his left leg. . . . It hurts with lateral movements or lifting.  [He had] pain radiating down his left leg intermittently from his back."  

On examination, the Veteran had a healed lumbar laminectomy incision.  His range of motion was as follows: 25 degrees of backward extension; 80 degrees of flexion; and, his right and left lateral flexion and lateral rotation were normal.  His neurological system was normal.  X-rays demonstrated a slight rotary scoliosis of the lumbar spine, but was otherwise essentially unremarkable.  He was diagnosed with "status post lumbar laminectomy with residuals."

On September 26, 1996, the Veteran was treated by Dr. C.F., the same doctor as in May 1995 for his right shoulder disability, for his lumbar spine disability.  That record reads as follows:

[The Veteran] has history of low back problems with history of 
L-5 S-1 hemi-laminectomy and discectomy in 1983 for left sciatica.  The [Veteran] has been active following that but not without symptoms.  He has had continued pain and radiation down the left leg to the lateral calf, heel, and lateral two toes.  Pain is worse with standing and sitting and it's difficult for him to be comfortable at times.  Symptoms seem to be getting worse although he had had symptoms when still in the Armed Services.  He had CT scan of [lumbosacral] spine in 1992 that apparently demonstrated some mild degenerative changes but no evidence of recurrent disc protrusions.

[The Veteran] continues with symptoms of left sciatica.  He notes that forward flexion of his neck consistently causes pain to radiate down the left leg and he carefully avoids this.  Activity such as using a weedeater are very uncomfortable and cause problems for several [days] after doing so.  He's having more trouble standing and sitting than he used to with this sciatica.

Exam: He has a well healed surgical scar in the mid line lower lumbar area approx[imately] 8 cm in length.  He has some limitation of motion with forward flexion with fingertips to tibial tubercles.  He prefers to bend over with his hands on his thighs helping to support his trunk.  Lateral bending is only 25 [degrees] and hyperextension is 30 [degrees] but with some discomfort.  He's able to heel and toe stand well.  He has good pedal pulses.  EHL's are strong.  Hip motion is good.  Abdomen is neg[ative].  [Straight leg raising] at 60 [degrees] causes discomfort in his left leg.  [Deep tendon reflexes] are brisk at the knees.  They're hyporeflexic at the ankles with right ankle being 1+ and left ankle being absent.  

AP and Lateral [X-rays:] [Lumbosacral] spine are done and show evidence of hemilaminectomy previously done.  Disc space well maintained as is alignment.  

Impression: I feel the [Veteran] has postlaminectomy syndrome with fibrosis around the L-5 S-1 nerve root on the left side causing continued sciatic symptoms.  I'd like to get an MRI with Gatalinium to confirm this and rule out further disc problems.  If indeed this is fibrosis around the nerve root secondary to previous surgery, then prognosis for significant recovery is slim and he will need to restrict his activity and adjust his lifestyle to accommodate this.  MRI is sch[eduled] and we'll determine the results of this prior to making any further decisions.

[September 30, 1996 MRI Results]: MRI shows apparent residuals disc fragment on the left side at the level of L-5 S-1.  Although this appears small it may well account for his symptoms on the left side.  I feel his symptoms are a result of this.  Although he lived with them for many [years], possibility that further surgical involvement may improve his symptoms exists.  Without surgery I feel his symptoms will continue.  With surgery there's at least the possibility that he could be improved.  

Based on the foregoing evidence, the Board finds that a 20 percent evaluation, but no higher, is warranted for the period from September 1, 1994 to September 26, 1996.  The evidence demonstrates that the Veteran had moderate intervertebral disc syndrome.  He had recurring attacks.  Alternatively, the Veteran demonstrated limitation of motion to 45 degrees of flexion, which the Board finds is more closely approximate to moderate limitation of motion.  Such symptomatology suggests a 20 percent evaluation under either Diagnostic Code 5293 or 5292.

A higher evaluation under those codes is not for application in this case as the Veteran's intervertebral disc syndrome attacks appeared to recur only intermittently throughout that period.  Specifically, the Board notes the Veteran's reports of his symptoms in the May 1994 and October 1995 examinations; his intervertebral disc syndrome was not severe with only intermittent relief; instead, the intervertebral disc syndrome itself was intermittently bothersome.  Thus, the Board finds that there was not intermittent relief during that period, but rather intermittent symptomatology.  Such intermittent symptomatology more closely approximates moderate intervertebral disc syndrome, recurring attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Likewise, the Board notes that normal flexion of the lumbar spine is to 90 degrees; the Veteran was limited to 45 degrees of flexion at worst during the pertinent rating period.  Such represents a half of normal range of motion, or 50 percent of his range of motion; such a 50 percent loss of motion more closely approximates to a moderate limitation of motion rather than a severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  (Although not applicable, this is consistent with the new criteria that require a limitation to 30 degrees before a rating higher than 20 percent is assignable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).)

The Board additionally has contemplated higher evaluations under Diagnostic Codes 5288 and 5289; however, there is no evidence during the period of September 1, 1994 through September 25, 1996 which demonstrates that the Veteran's dorsal or lumbar spine segments had any ankylosis at all.  In fact, the Veteran's dorsal and lumbar spine segments are necessarily not shown to have any ankylosis, as he had motion for those segments throughout the pertinent period.  See 38 C.F.R. § 4.71a Diagnostic Codes 5288, 5289.

Finally, the Board has considered whether a 40 percent evaluation under Diagnostic Code 5295 for the period of September 1, 1994 to September 26, 1996 is appropriate.  The Board finds that it is not.  Specifically, there is no evidence of record that he had reduced mobility with forced motion, listing of his whole spine to the opposite side, or a positive Goldwaite's sign.  The evidence also does not demonstrate loss of lateral motion; in fact, he had normal lateral motion in the October 1995 examination.  The Veteran's disc spaces did not demonstrate any narrowing or irregularity in 1995 or 1996, as noted specifically by Dr. C.F. in his September 26, 1996 review of x-rays at that time.  

Finally, while the Veteran was unable to touch the floor while bending forward in May 1994, the Veteran could get approximately 20 inches from the floor; the Board finds that this limitation to 20 inches from the floor while forward bending is not "marked limitation," but would be more closely approximate to a slight or moderate limitation in forward bending in the standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Respecting referral for an extraschedular consideration for the lumbar spine disability for the period of evaluation from September 1, 1994 to September 26, 2003, the Board finds that the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of a service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria specifically contemplate the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In conclusion, the Board finds that a 20 percent evaluation, but no higher, is warranted for the period from September 1, 1994 to September 26, 1996.  The Veteran's 60 percent evaluation for his lumbar spine disability is the highest possible evaluation under the applicable rating criteria for the period of September 26, 1996 to September 26, 2003.   The Board therefore denies a higher evaluation for the lumbar spine disability for that period.  See 38 C.F.R. §§ 4.7, 4.7a, Diagnostic Codes 5285-95.

In reaching the above conclusions, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for a right shoulder disability for the period of September 1, 1994 to December 27, 2000, is denied.

A 20 percent evaluation for a right shoulder disability from December 27, 2000, to April 17, 2012, is granted, subject to the law and regulations governing the award of monetary benefits.

A 20 percent evaluation for a lumbar spine disability from September 1, 1994, to September 26, 1996, is granted, subject to the law and regulations governing the award of monetary benefits.

An evaluation in excess of 60 percent for a lumbar spine disability from September 26, 1996, to September 26, 2003, is denied.  


REMAND

Regarding the Veteran's right shoulder disability evaluation beginning April 17, 2012, the March 2013 VA examiner notes that the Veteran had arthroscopic right shoulder surgery on that date.  It was apparently performed by a private physician, Dr. L.F.S.  That examiner further documents private treatment records with respect to follow-up treatment subsequent to that surgery.  The Board notes that those records and any records in connection with the surgery itself are not of record at this time.  Accordingly, the Board finds that a remand of the right shoulder claim is necessary in order to obtain those records, which should aid in the adjudication of the rating(s) since the date of surgery.  

The Board also finds that a VA examination of the Veteran's right shoulder disability should be obtained as the March 2013 examination is now over two years old and will be stale by the time the case is returned to the Board; thus, in order to facilitate orderly adjudication of this claim, a new VA examination should be obtained on remand.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the rating criteria for the evaluation of the Veteran's lumbar spine disability in effect since September 26, 2003, the Board notes that there is a potential for a higher than 60 percent evaluation since that date if VA were to separately evaluate the Veteran's lumbar spine disability and any associated neurological conditions thereof.  

With respect to the Veteran's most recent VA examination of his lumbar spine disability in March 2013, the Board notes that the examiner checked "no" with respect to other neurological disabilities associated with the lumbar spine disability, including bladder incontinence.  However, the Board notes that the Veteran's medical records document that in a March 2005 electronic mail message, the Veteran's German doctor indicates a report of urinary changes; other 2004 and 2003 VA treatment record also indicate urinary symptoms that may potentially be associated with the Veteran's lumbar spine disability.  

Accordingly, in light of the lack of discussion with respect to other neurological deficits in the March 2013 examination, and the evidence and arguments of record, the Board finds that a remand is necessary in order to address the assertions and evidence of record with respect to urinary problems/bladder incontinence, as well as to obtain the current severity of his lumbar spine disability and associated neurological deficits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine or right shoulder disabilities, to specifically include any right shoulder surgery with Dr. L.F.S. in April 2012.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, schedule the Veteran for VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  Any ankylosis, and at what degree, should be noted.

With respect to the lumbar spine disability, the examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.
(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.
(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  (Identify the number and duration of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.)
(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment or radiculopathy and provide findings necessary to rate any such impairment found.  

As for radiculopathy, the nerves affected, or seemingly affected by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should provide findings necessary to apply pertinent rating criteria, including range-of-motion testing, and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups and those experienced during cold weather, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner should additionally indicate whether there is any ankylosis of the scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for (a) increased evaluation of his lumbar spine disability beginning September 26, 2003, and (b) increased evaluation of his right shoulder disability beginning April 17, 2012.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


